DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/8/2021 has been entered.
Withdrawal of Objections and/or Rejections
	The response and amendment filed 9/8/2021 are acknowledged. The objection and/or rejections not explicitly restated below are withdrawn. The following objections and/or rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
Claims 1-3, 9-18, 20 and 21 are under examination.
Claim Rejections - 35 USC § 112
Claims  1-3 and 9-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

MPEP 2173.04 states the following regarding Breadth and indefiniteness of a claim:
Breadth of a claim is not to be equated with indefiniteness, in re Miller, 441 F.2d 889, 189 USPQ 597 (CCPA 1971); in re Gardner, 427 F.2d 788, 788, 188 USPQ 138, 140 (CCPA 1970) ("Breadth is not indefiniteness.’’). A broad claim is not indefinite merely because it encompasses a wide scope of subject matter provided the scope is clearly defined. But a claim is indefinite when the boundaries of the protected subject matter are not clearly delineated and the scope is unclear. For example, a genus claim that covers multiple species is broad, but is not indefinite because of its breadth, which is otherwise dear. But a genus claim that could be interpreted in such a way that it is not clear which species are covered would be indefinite (e.g., because there is more than one reasonable interpretation of what species are included in the claim).
Claims 2, 3 and 9-18 are rejected because they are dependent claims that do not overcome the deficiency of the rejected claim from which they depend.
Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 9-11, 13-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20030124674) in view of Legisa et al. (EP 611823; the latter two references being cited in the IDS), Tran et al. (US 2013/0065282), Lei et al. (int. J. Food Prop. (2015) 18(3): 547-557), Frappier et al. (US 6403825 and Shetty et al. (US 5439817), as evidenced by Medoff (US 20160090614).
For this rejection, step 1 b) is interpreted to mean that the generated culture broth comprises citric acid without the fungus that produced the citric acid.
A feedstock is interpreted to mean a raw material that supplies a growth source. It is noted that there is no requirement that the first and second feedstocks are different.
Lee teaches a method for the production of gamma-polyglutamic acid (PGA) by the fermentation of B. licheniformis (ATCC 9445a; instant claim 1 to a Bacillus sp. that is B. licheniformis) with glycerol, citric acid and glutamic acid to produce PGA in the presence of an additional saccharide; instant claim 1 c), to the contacting of citric acid with a Bacillus sp. and a carbon source; and 1 d) to fermentation to produce PGA, where step c) further include the addition of glycerol and glutamic acid (the acid equivalent of glutamate; instant claim 2; [0014]). 
The fermentation in Example 1 ([0019]) is carried out in a flask at 250 rpm (e.g., a mixing/agitation system (instant claim 11)  with E medium. E medium contains 80 g/L of glycerol, 20 g/L of glutamic acid, 12 g/L of citric acid, 7 g/L NH4Cl (instant claim 13 (to a nitrogen source) and claim 14 to NH4Cl where 7 g/L is a specie that anticipates the claimed range of 1 to 50 g/L, instant claim 14), K2HPO4 (instant claim 13 to a phosphorus source where 0.5 g/L of KH2PO4 is a specie is fully encompassed by the claimed range of 0.1 to 15 g/l; instant claim 15) and salts to include FeCl2, CaCl2 and MnSO4 (instant claim 13 to salts and 17; [0019]). The saccharides supplied to the fermentation medium included glucose, sucrose, fructose, lactose, maltose and galactose at 5 to 40 g/L Table 1). 
Thus, Lee teaches a bioreactor containing a Bacillus sp. that is B. licheniformis with a carbon source and citric acid (claim 20, in part) for fermentation to produce PGA (claim 1, in part, to parts c) and d).
Lee does not teach the source of the citric acid as being in a broth that is transferred from a fermentation process (claim 1  part c) with Aspergillus niger (claim 1, part a) where the Bacillus is also contacted with a second feedstock (claim 1 d)) which would result in a system with two separate bioreactors (claim 3): one containing the Bacillus sp. bacteria, a feedstock acid and the second bioreactor containing the A. niger, citric and a feedstock (claim 20).
Legisa teaches a process for increasing the production rate of citric acid during the fermentation of A. niger ([0001]; instant claim 1 a) to A. niger). The method involves using sucrose in the fermentation medium to increase the yield to about 80% while the rest of the material is used as an energy source or transformed to biomass. The use of sucrose shortens the overall fermentation time which results in a significant decrease in the price of citric acid ([0002]). Preferably the initial concentration of sucrose is 300 g/L where the medium also contains NH4NO3, KH2PO4 and MgSO4 ([0012]).
Tran teaches a method and system to produce one or more lipids via a two stage culture process where an acid is produced in a first reactor via culturing  gaseous substrates with bacteria to produce one or more acids and alcohols. The reaction products are passed along to a second bioreactor containing a culture of one or more yeasts which ferments the transferred reaction products into lipids ([0011]-[0016]).  
The process is described in more detail at [0025]-[0027] where the gaseous substrates are fed into a first bioreactor to react with bacteria to produce acetate which is then transferred to the second yeast-containing bioreactor in the reaction broth of the first bioreactor. The delivered acetate is then fermented to produce one or more lipid products. 
The set-up of the two reactors is shown in Figure 1 in which acetic acid being in the culture broth of the first bioreactor is exemplified:


    PNG
    media_image1.png
    383
    558
    media_image1.png
    Greyscale

In the system of Figure 1, the primary bioreactor is connected to the secondary bioreactor where a separator means 105 is configured to substantially separate the microorganism cells from the rest of the fermentation broth (permeate). Thus, this disclosure meets the limitations of claim 1 where the culture broth contains an acid without the microorganism that made the acid. At least a portion of the filtered broth is passed to the second bioreactor via means 107 ([0126]). 
Tran teaches the culture conditions in the first and second bioreactors can be optimized according to the microorganism. In the first bioreactor, the growth conditions are adjusted for the fastest growth and production rate of the acid ([0014]).
The conditions for the growth and production conditions for the various yeasts that can be used in the second bioreactor are taught in [0115] to [0123]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention provide produce the citric acid in broth in a first bioreactor using A. niger and sucrose and then transferring the citric acid in the generated broth which has been filtered to remove the fungus to a second bioreactor for the production of PGA in the process of Lee. The ordinary artisan would have been motivated to do so because Tran teaches that a two stage process where an acid is an intermediate product can be carried out in a system comrpsing two bioreactors where the intermediate acid product is transferred between bioreactors via the broth containing the acid produced in the first bioreactor. The ordinary artisan would reasonably couple the process of Lee and Legisa in this manner to take advantage of Legisa’s method of fermentation with sucrose reduces the cost of the citric acid especially for large scale production. The ordinary artisan would further be motivated in order to optimize the culture conditions for the microbes in the two bioreactors as they have different optimization parameters. 
The ordinary artisan would have had a reasonable expectation that one could generate a broth comprising  citric acid from a first bioreactor and transfer the citric acid-containing broth to a second bioreactor for use as an intermediate to make gamma-polyglutamic acid as a final product because Legisa teaches how to make citric acid in a bioreactor and Tran teaches how to produce an acid product in a first bioreactor that serves as an intermediate to produce a second product in a bioreactor by transferring the intermediate acid product in the filtered fermentation broth into the second bioreactor for the subsequent reaction.
Lee modified by Legisa and Tran does not teach that the carbon sources for growth of the microorganisms are provided by a feedstock (claim 1) that is molasses (claim 9) which is a by-product of food processing (claim 10).
Frappier teaches the esterification of a citric acid fermentation broth where the citric acid is in a fermentation broth (abstract); col. 2, line 64 to col. 3, line 15). Frappier teaches that since the 1890’s there has been considerable investment and interest in using fermentation processes to produce citric acid especially with Aspergillus niger using molasses as a carbon source (col. 1, lines 9-30). Other suitable carbon sources for A. niger include corn sugar and potato extract (col. 5, lines 18-28). Molasses also supplies other sugars on which B. licheniformis can grow as well. 
Shetty teaches that suitable carbon sources for the fermentation of B. licheniformis or B. subtilis include mannose, fructose, sucrose, starch, glucose, dextrin, starch and molasses or a blend thereof (col. 4, lines 31-35).
Lei teaches the analysis of sugars present in molasses by HPLC following solid-phase extraction. Fructose, sucrose and glucose are present. The results show that fructose, glucose and sucrose were present in amounts from 3.30 to 16.48, 1.80 to 9.02 and 5.94 to 29.70 g/L, respectively (abstract). 
Medoff teaches that molasses is a food processing byproduct ([0469]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ molasses as a feedstock for the B. licheniformis and A. niger in the method of modified Lee. The ordinary artisan would have been motivated to do so because molasses supplies the necessary carbon source(s) for growth of B. licheniformis (glucose) and A. niger (sucrose), to support robust growth of the microorganisms.  Hence, the substitution is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another for a predictable result. The ordinary artisan would have had a reasonable expectation that one could successfully employ molasses to support the growth of both B. licheniformis and A. niger in their respective fermentations because molasses supplies the necessary carbon sources for the growth of these microorganisms.
Alternatively the one feed stock can be molasses for the B. licheniformis and the second can a different one that is potato or corn extract for the A. niger (claim 20, if the first and second feedstocks are interpreted as being different). The ordinary artisan would have been motivated to also use potato or corn extract because they are also suitable substrates for the growth of A. niger. The ordinary artisan would have had a reasonable expectation that corn or potato extract would be a suitable feedstock for a. niger because Frappier teaches this.
While the references listed above do not specifically teach the limitationsthat the feedstocks are present in a concentration of 2.5 to 95 % v/v or 20 to 250 g/L  as seen in claim 16, one of ordinary skill in the art would recognize that the concentration of the feedstock is an optimizable variable dependent on the desired growth of the microorganisms on the carbon source. Further Lee experiments with the concentrations of the various sugars and the concentration of the various sugars in the molasses depends on the source. This is motivation for someone of ordinary skill in the art to practice or test the parameter values widely to find those that are functional or optimal which then would be inclusive or cover that values as instantly claimed. Absent any teaching of criticality by the Applicant concerning the concentration of the first and second feedstocks, it would be prima facie obvious that one of ordinary skill in the art would recognize these limitations are an optimizable variable which can be met as a matter of routine optimization (MPEP § 2144.05 (II)(B).
Claims 1-3, 9-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20030124674) in view of Legisa et al. (EP 611823), Tran et al. (US 2013/0065282), Lei et al. (int. J. Food Prop. (2015) 18(3): 547-557), Frappier et al. (US 6403825 and Shetty et al. (US 5439817), as evidenced by Medoff (US 20160090614), as applied to claims 1-3, 9-11, 13-17 and 20, in further view of Emalfarb et al. (US 20060257923).
The disclosure by Lee as modified by Legisa, Tran, Lei, Frappier and Shetty is discussed supra.
Modified Lee does not teach that the agitation of the fermentation is carried out by an impeller (claim 12).
Emalfarb teaches that shake flash cultures are carried out by shaking while one-liter fermentation vessels are stirred with an impeller ([0153]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to scale up the fermentations of PGA and citric acid to at a one-liter vessel that is stirred by an impeller. The ordinary artisan would have been motivated to scale up the fermentations of citric acid and PGA to one liter stirred by an impeller because PGA and citric acid are used in industrial manufacture on a large scale and scaling up the fermentations would provide more product. The ordinary artisan would have had a reasonable expectation that one could stir a one-liter fermentation via an impeller because Emalfarb teaches this.
Claims 1-3, 9-11, 13-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20030124674) in view of Legisa et al. (EP 611823), Tran et al. (US 2013/0065282), Lei et al. (int. J. Food Prop. (2015) 18(3): 547-557), Frappier et al. (US 6403825 and Shetty et al. (US 5439817), as evidenced by Medoff (US 20160090614), as applied to claims 1-3, 9-11, 13-17 and 20, in further view of Zhan et al. (CN 1036406 A) and Persson et al. (WO 2013/023938 A1).
The disclosure by Lee as modified by Legisa, Tran, Lei, Frappier and Shetty is discussed supra.
Modified Lee does not teach that the fermentations are further supplied with biotin or vitamins (claim 18).
Zhan teaches the addition of biotin and organic nitrogen to prepare citric acid via a fermentation process with A. niger to improve yield (page 1 of the description, lines 10-29).
Persson teaches fermentation media for Bacillus species including licheniformis and subtilis, to produce amylases that includes manganese salts as well as biotin and vitamins (page 3, lines 1-15; Example 1, page 10)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add biotin and vitamins to the fermentations media in the method of modified Lee. The ordinary artisan would have been motivated to do so because these nutrients support the growth of A. niger and Bacillus sp. during fermentation. The ordinary artisan would have had a reasonable expectation that one could added Biotin and vitamins to the fermentation media of the method of modified Lee because Zhan and Persson teach this. 
Claims 1-3, 9-11, 13-17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20030124674) in view of Shi et al. (CN 100999756 A (machine translation provided; the latter two references being cited in the IDS), Nugroho  et al. (Jurnal Teknologi Linkungan (2015) 7(1):  17-23),  Lei et al. (int. J. Food Prop. (2015) 18(3): 547-557), Frappier et al. (US 6403825) and Shetty et al. (US 5439817), as evidenced by Medoff (US 20160090614).
A feedstock is interpreted to mean a raw material that supplies a growth source. It is noted that there is no requirement that the first and second feedstocks are different.
Lee teaches a method for the production of gamma-polyglutamic acid (PGA) by the fermentation of B. licheniformis (ATCC 9445a; instant claim 1 to a Bacillus sp. that is B. licheniformis) with glycerol, citric acid and glutamic acid to produce PGA in the presence of an additional saccharide; instant claim 1 c), to the contacting of citric acid with a Bacillus sp. and a carbon source; and 1 d) to fermentation to produce PGA, where step c) further include the addition of glycerol and glutamic acid (the acid equivalent of glutamate; instant claim 2; [0014]). 
The fermentation in Example 1 ([0019]) is carried out in a flask at 250 rpm (e.g., a mixing/agitation system (instant claim 11)  with E medium. E medium contains 80 g/L of glycerol, 20 g/L of glutamic acid, 12 g/L of citric acid, 7 g/L NH4Cl (instant claim 13 (to a nitrogen source) and claim 14 to NH4Cl where 7 g/L is a specie that anticipates the claimed range of 1 to 50 g/L, instant claim 14), K2HPO4 (instant claim 13 to a phosphorus source where 0.5 g/L of KH2PO4 is a specie is fully encompassed by the claimed range of 0.1 to 15 g/l; instant claim 15) and salts to include FeCl2, CaCl2 and MnSO4 (instant claim 13 to salts and 17; [0019]). The saccharides supplied to the fermentation medium included glucose, sucrose, fructose, lactose, maltose and galactose at 5 to 40 g/L Table 1). At [0021] the fermentation is carried out at pH 6.5 at 37 degrees C.
Thus, Lee teaches a bioreactor containing a Bacillus sp. that is B. licheniformis with a carbon source and citric acid for fermentation to produce PGA (claim 1, in part, to parts c) and d).
Lee does not teach that Aspergillus niger is co-cultured with the B. licheniformis in the same bioreactor with a feedstock (claim 1 parts a) and b) which would result in a system with one bioreactor (claim 3) containing the Bacillus sp. bacteria, a first and a second feedstock, citric acid produced by the A. niger and the A. niger (claim 21).
Frappier teaches the esterification of a citric acid fermentation broth where the citric acid is present in a fermentation broth (abstract); col. 2, line 64, to col. 3, line 15). Frappier teaches that since the 1890’s there has been considerable investment and interest in using fermentation processes to produce citric acid especially with Aspergillus niger using molasses as a carbon source (col. 1, lines 9-30). Other suitable carbon sources for A. niger include corn sugar and potato extract (col. 5, lines 18-28).
Shi teaches the co-culture of B. subtilis and Cornyebacterium glutamicum in a medium containing carbon source, nitrogen source, inorganic salt and biotin under optimized conditions to obtain PGA in a high yield and low production cost (abstract; page 2 of the description lines 70-76). The method does not require the addition of exogenous glutamic acid since that substrate utilized by the B. subtilis to produce the PGA is produced by the C. glutamicum (page 1 of the description, lines 10-16; lines 47-69).
Nugroho teaches that A. niger, B. licheniformis and S. cerevisiae were cultured together on tapioca waste at a pH of 4.6 (English abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to co-culture the B. licheniformis and A. niger with appropriate media in the same bioreactor to produce PGA. The ordinary artisan would have been motivated to do so because Shi teaches that the production of PGA can be achieved at  low production cost and high yield when the product of one microorganism is used by the second microorganism to make PGA. The ordinary artisan would have had a reasonable expectation that one could co-culture B. licheniformis and A. niger with appropriate media in the same bioreactor (claim 21) to produce PGA because A. niger produces citric acid which is one of the substrates for the B. licheniformis to produce PGA. Further Nugroho teaches that A. niger and B. licheniformis can successfully be co-cultured to produce ethanol from a feedstock.
As the culture broth containing the citric acid as produced by A. niger is already in contact with the B. licheniformis in the same bioreactor, the limitation of claim 1, part c), claims 3 and 21 (to the bioreactions be carried out in the same reactor) is met by Lee as modified by Frappier,  Shi and Nugroho.
Lee modified by Shi and Frappier does not teach that the carbon sources for growth of the microorganisms are provided by a feedstock (claim 1) that is molasses (claim 9) which is a by-product of food processing (claim 10).
The disclosure by Frappier teaching that molasses is a good carbon source for A. niger is discussed supra.
Shetty teaches that suitable carbon sources for the fermentation of B. licheniformis or B. subtilis include mannose, fructose, sucrose, starch, glucose, dextrin, starch and molasses or a blend thereof (col. 4, lines 31-35).
Lei teaches the analysis of sugars present in molasses by HPLC following solid-phase extraction. Fructose, sucrose and glucose are present. The results show that fructose, glucose and sucrose were present in amounts from 3.30 to 16.48, 1.80 to 9.02 and 5.94 to 29.70 g/L, respectively (abstract). 
Medoff teaches that molasses is a food processing byproduct ([0469]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ molasses as a feedstock for the B. licheniformis and A. niger in the method of modified Lee. The ordinary artisan would have been motivated to do so because molasses supplies the necessary carbon source(s) for growth of B. licheniformis (glucose) and A. niger (sucrose), to support robust growth of the microorganisms.  Hence, the substitution is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another for a predictable result. The ordinary artisan would have had a reasonable expectation that one could successfully employ molasses to support the growth of both B. licheniformis and A. niger because molasses supplies the necessary carbon sources for the growth of these microorganisms.
Alternatively the one feed stock can be molasses for the B. licheniformis and the second can a different one that is potato or corn extract for the A. niger (claim 21 if the first and second feedstocks are interpreted as being different). The ordinary artisan would have been motivated to also use potato or corn extract because are also suitable substrates for the growth of A. niger. The ordinary artisan would have had a reasonable expectation that corn or potato extract would be a suitable feedstock for a. niger because Frappier teaches this.
While the references listed above do not specifically teach the limitationsthat the feedstocks are present in a concentration of 2.5 to 95 % v/v or 20 to 250 g/L  as seen in claim 16, one of ordinary skill in the art would recognize that the concentration of the feedstock is an optimizable variable dependent on the desired growth of the microorganisms on the carbon source. Further Lee experiments with the concentrations of the various sugars and the concentration of the various sugars in the molasses depends on the source. This is motivation for someone of ordinary skill in the art to practice or test the parameter values widely to find those that are functional or optimal which then would be inclusive or cover that values as instantly claimed. Absent any teaching of criticality by the Applicant concerning the concentration of the first and second feedstocks, it would be prima facie obvious that one of ordinary skill in the art would recognize these limitations are an optimizable variable which can be met as a matter of routine optimization (MPEP § 2144.05 (II)(B).
Claims 1-3, 9-11, 13-17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20030124674) in view of Shi et al. (CN 100999756 A (machine translation provided; the latter two references being cited in the IDS), Nugroho  et al. (Jurnal Teknologi Linkungan (2015) 7(1):  17-23),  Lei et al. (int. J. Food Prop. (2015) 18(3): 547-557), Frappier et al. (US 6403825) and Shetty et al. (US 5439817), as evidenced by Medoff (US 20160090614), as applied to claims 1-3, 9-11, 13-17 and 21, in further view of Emalfarb et al. (US 20060257923).
The disclosure by Lee as modified by Shi, Nugroho, Lei, Frappier and Shetty is discussed supra.
Modified Lee does not teach that the agitation of the fermentation is carried out by an impeller (claim 12).
Emalfarb teaches that shake flash cultures are carried out by shaking while one-liter fermentation vessels are stirred with an impeller ([0153]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to scale up the fermentations of PGA and citric acid to at a one-liter vessel that is stirred by an impeller. The ordinary artisan would have been motivated to scale up the fermentations of citric acid and PGA to one liter stirred by an impeller because PGA and citric acid are used in industrial manufacture on a large scale and scaling up the fermentations would provide more product. The ordinary artisan would have had a reasonable expectation that one could stir a one-liter fermentation via an impeller because Emalfarb teaches this.
Claims 1-3, 9-11, 13-18 and 21are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20030124674) in view of Shi et al. (CN 100999756 A (machine translation provided; the latter two references being cited in the IDS), Nugroho  et al. (Jurnal Teknologi Linkungan (2015) 7(1):  17-23),  Lei et al. (int. J. Food Prop. (2015) 18(3): 547-557), Frappier et al. (US 6403825) and Shetty et al. (US 5439817), as evidenced by Medoff (US 20160090614), as applied to claims 1-3, 9-11, 13-17 and 21, in further view of Zhan et al. (CN 1036406 A) and Persson et al. (WO 2013/023938 A1).
The disclosure by Lee as modified by Shi, Lei, Frappier and Shetty is discussed supra.
Modified Lee does not teach that the fermentations are further supplied with biotin or vitamins (claim 18).
The disclosures by Zhan and Persson are discussed supra.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add biotin and vitamins to the fermentations media in the method of modified Lee. The ordinary artisan would have been motivated to do so because these nutrients support the growth of A. niger and Bacillus sp. during fermentation. The ordinary artisan would have had a reasonable expectation that one could added Biotin and vitamins to the fermentation media of the method of modified Lee because Zhan and Persson teach this. 
Claims 1-3, 9-11, 13-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20030124674) in view of Legisa et al. (EP 611823; the latter two references being cited in the IDS), Tran et al. (US 2013/0065282; newly cited), Lei et al. (Int. J. Food Prop. (2015) 18(3): 547-557), Frappier et al. (US 6403825, Shetty et al. (US 5439817), as evidenced by Medoff (US 20160090614), as applied to claims 1-3, 9-11, 13-17 and 20 above, in further view of Shi et al. (CN 100999756 A) and Nugroho  et al. (Jurnal Teknologi Linkungan (2015) 7(1):  17-23).
For this rejection, claim 1 b) is interpreted to mean that the generated culture broth in a first bioreactor comprises citric acid with the fungus that produced the citric acid and that this culture broth is contacted with the Bacillus sp. to produce PGA in a second bioreactor.
The disclosure by Lee as modified by Legisa, Tran, Lei, Frappier and Shetty  is discussed supra teaching the limitations of claims 1-3, 9-11, 13-17 and 20 for the reasons stated supra. It is noted that Tran teaches that in the system of Figure 1, the primary bioreactor is connected to the secondary bioreactor where a separator means 105 is configured to substantially separate the microorganism cells from the rest of the fermentation broth (permeate).
Lee as modified by the supporting references does not teach that broth contains A. niger with the citric acid is provided to the second reactor containing the Bacillus licheniformis to produce the PGA (claim 1 b).
The disclosures by Frappier, Nugroho, and Shi are discussed supra. The combination of references provides motivation and a reasonable expectation of results for the co-culture of A. niger and B. licheniformis to produce PGA for the reasons stated supra.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to not use a filter means between the first bioreactor that comprises a culture broth containing A. niger with citric acid and the second bioreactor containing B. licheniformis in order to make PGA in the second bioreactor, where the culture broth containing the A. niger and the citric acid are transferred to the second bioreactor. The ordinary artisan would have been motivated to do so because Shi in combination with Nugroho and Frappier teaches that A. niger and B. licheniformis can be co-cultured such that the citric acid produced by the A. niger can be used directly by the B. licheniformis. The ordinary artisan would have had a reasonable expectation that the elimination of the filter such that the broth containing A. niger and citric acid is directly transferred to the bioreactor containing B. licheniformis because Shi in combination with Nugroho and Frappier teaches that A. niger and B. licheniformis can be co-cultured.
Claims 1-3, 9-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20030124674) in view of Legisa et al. (EP 611823; the latter two references being cited in the IDS), Tran et al. (US 2013/0065282; newly cited), Lei et al. (Int. J. Food Prop. (2015) 18(3): 547-557), Frappier et al. (US 6403825, Shetty et al. (US 5439817), as evidenced by Medoff (US 20160090614), as applied to claims 1-3, 9-11, 13-17 and 20 above, in further view of Shi et al. (CN 100999756 A) and Nugroho  et al. (Jurnal Teknologi Linkungan (2015) 7(1):  17-23), as applied to claims 1-3, 9-11, 13-17 and 20, in further view of , in further view of Emalfarb et al. (US 20060257923).
The disclosure by Lee as modified by Legisa, Tran, Lei, Shi, Nugroho, Lei, Frappier and Shetty is discussed supra.
Modified Lee does not teach that the agitation of the fermentation is carried out by an impeller (claim 12).
Emalfarb teaches that shake flash cultures are carried out by shaking while one-liter fermentation vessels are stirred with an impeller ([0153]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to scale up the fermentations of PGA and citric acid to at a one-liter vessels that is stirred by an impeller. The ordinary artisan would have been motivated to scale up the fermentations of citric acid and PGA to one liter stirred by an impeller because PGA and citric acid are used in industrial manufacture on a large scale and scaling up the fermentations would provide more product. The ordinary artisan would have had a reasonable expectation that one could stir a one-liter fermentation via an impeller because Emalfarb teaches this.
Claims 1-3, 9-11, 13-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20030124674) in view of Legisa et al. (EP 611823; the latter two references being cited in the IDS), Tran et al. (US 2013/0065282; newly cited), Lei et al. (Int. J. Food Prop. (2015) 18(3): 547-557), Frappier et al. (US 6403825, Shetty et al. (US 5439817), as evidenced by Medoff (US 20160090614), as applied to claims 1-3, 9-11, 13-17 and 20 above, in further view of Shi et al. (CN 100999756 A) and Nugroho  et al. (Jurnal Teknologi Linkungan (2015) 7(1):  17-23), in further view of Zhan et al. (CN 1036406 A) and Persson et al. (WO 2013/023938 A1).
The disclosure by Lee as modified by Legisa, Tran, Lei, Shi, Nugroho, Lei, Frappier and Shetty is discussed supra.
Modified Lee does not teach that the fermentations are further supplied with biotin or vitamins (claim 18).
The disclosures by Zhan and Persson are discussed supra.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add biotin and vitamins to the fermentations media in the method of modified Lee. The ordinary artisan would have been motivated to do so because these nutrients support the growth of A. niger and Bacillus sp. during fermentation. The ordinary artisan would have had a reasonable expectation that one could added Biotin and vitamins to the fermentation media of the method of modified Lee because Zhan and Persson teach this. 
Response to the Declaration
The declaration under 37 CFR 1.132 filed 9/8/2021 is not sufficient to overcome the rejection of claims based upon the references as cited supra.
Declarant states his scientific background and awards and also presents the background of Prof. Lin. 
Declarant makes the following statements with regard to co-culture of synthetic microbial communities:
Co-culture of synthetic microbial communities is an emerging and highly promising strategy for developing new biotechnologies for bio-based applications.
Unintended negative interaction between members of synthetic microbial communities that do not exist naturally are common and sometimes lethal. They represent a major challenge to enabling and optimizing co-cultures.
The cellular and molecular mechanisms underlying the negative interactions between members of a synthetic microbial community are complex and often difficult to elucidate.
Examiner Response
	Opinion evidence is entitled to consideration and some weight so long as the opinion is not on the ultimate legal conclusion at issue. See M.P.E.P. § 716.01(c), part III. In assessing the probative value of an expert opinion, the examiner must consider (1) the nature of the matter sought to be established, (2) the strength of any opposing evidence, (3) the interest of the expert in the outcome of the case, and (4) the presence or absence of factual support for the expert’s opinion. Ashland Oil, Inc. v. Delta Resins & Refractories, Inc., 776 F.2d 281, 227 USPQ 657 (Fed. Cir. 1985). An affidavit of an applicant as to the advantages of his or her claimed invention, while less persuasive than that of a disinterested person, cannot be disregarded for this reason alone. Ex parte Keyes, 214 USPQ 579 (Bd. App. 1982); In re McKenna, 203 F.2d 717, 97 USPQ 348 (CCPA 1953).
	In the instant case, Declarant does not have an interest in the case.
	The nature of the matter that is being established in the state of the art regarding the likelihood that microorganisms of the claimed invention can be successfully co-cultured in the same synthetic microbial community.
Declarant offers no factual support or evidence for his opinion.
Applicant Arguments
	Applicant argues that one reading the references would not have had a reasonable expectation of success to practice the instant invention because fungal and bacterial fermentation techniques commonly utilize different reaction conditions.
	Applicant argues that engineering synthetic microbial communities is complicated by the complex interaction between community members where the interactions can be negative. Applicant asserts that it requires extensive experimentation and trial and error. Applicant summarizes the state of the art as follows:
	Brenner and Diender disclose that engineering of synthetic microbial communities has emerged as a frontier in biotechnology development in the past 10-15 years and has great potential for various bio-based applications.
	Chignell and Krieger discloses that there can be antagonistic interactions between members of an artificially assembled community where the member do no reside together in natural habitats. Applicant points to examples related to B. atrophaeus and P. putida as well as E. coli and P. putida. Applicant puts forth that Chignell teaches that the cellular and molecular mechanisms underlying the negative interactions between community members are complex. Krieger teaches that these interactions are often very difficult to elucidate.
	Applicant asserts that it was far from predictable  is the co-cultures described in the instant invention would work together or even be comparable due to  different biosynthetic pathways of the two microbial species/strains. Applicant notes the two configurations illustrated in the specification. The inventors also attempted to fully (both temporally and spatially) consolidated configuration and it was observed that the presence of citric acid-producing A. niger led to sporulation and thus lack of PGA-formation by Bacillus.
	Applicant further refers to the points of the declaration by Dr. Chen. Applicant concludes that  in reading the cited reference, one of ordinary skill in the art would not have been motivated  to combine the references with a reasonable expectation of success to arrive at the presently claimed invention.
Examiner Response
	Regarding Applicant’s citation of the references and the assertion that extensive trial and error is required to carry out mixed cultures, Nugroho is cited to demonstrate that A. niger and B. licheniformis are compatible in a mixed culture. It is noted that the culture taught by Nugroho is a solid state culture. However, the microorganisms must still interact to carry out the production of ethanol as they do to carry out the transformation as taught by Nugroho.
	Regarding the references provided to show the state of the art, Brenner is a reference from 2008. Thus, this is eight years before the effective filing date of the claimed invention. Further, Brenner points out advantages to using a mixed culture (the mixed culture is robust to changes in environment and can perform complex tasks. Brenner also teaches how quorum sensing can be used to successfully engineer cell-cell communications in constructing synthetic microbial consortia.
	Diender notes that “synthetic co-cultivation allows to take well-characterized microbes “off the shelf” to create ecosystems with improved process capabilities” (abstract). The ordinary artisan would reasonably see A. niger and B. licheniformis as “off the self” as they are commonly used for a variety of transformations in the literature and are well-characterized.
	Diender acknowledges advantages and disadvantages of co-culture and discusses their applicability mainly focusing on application to produce chemicals from waste and other renewable resources. The review touchers on a number of successful co-cultures. While Diender acknowledges that further insight is needed to address microbial interaction in synthetic co-cultures (page 77, first full paragraph), Nugroho is cited to demonstrate that A. niger and B. licheniformis are compatible in a mixed culture. Hence, the ordinary artisan would have had a reasonable expectation of success that A. niger and B. licheniformis can be cultured together to produce PGA using the intermediate citric acid produced by the A. niger.
	Chignell is directed to soil microbial systems that focus on B. atrophaeus and P. putida as well as E. coli and P. putida. These are not the claimed microorganism and Nugroho is cited to demonstrate that A. niger and B. licheniformis are compatible in a mixed culture.
	Krieger discloses the success of using temperature regulation  to demonstrate that cycling temperature regimes can dynamically tune microbial communities. Hence this achieves a wide range of compositions depending on parameters that are readily manipulated (abstract).
	Regarding Applicant’s assertion of unpredictability due to different biosynthetic pathways of the two microbial species/strains, Nugroho is cited to demonstrate that A. niger and B. licheniformis are compatible in a mixed culture. Hence, the ordinary artisan would have had a reasonable expectation of success that A. niger and B. licheniformis can be cultured together to produce PGA using the intermediate citric acid produced by the A. niger.
Regarding Applicant’s statement that temporally and spatially consolidated configuration and that it was observed that the presence of citric acid-producing A. niger led to sporulation and thus lack of PGA-formation by Bacillus, is Applicant referring to the embodiment of culturing the A. niger and B. licheniformis in a single reactor? If so, Applicant seems to be saying that this embodiment is not enabled.
The declaration by Dr. Chen is not found persuasive for the reasons stated supra.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN HANLEY whose telephone number is (571)272-2508.  The examiner can normally be reached on Monday-Friday 8:30-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN M HANLEY/Primary Examiner, Art Unit 1653